Case 3:21-cv-00095-DJH-CHL Document 1 Filed 02/15/21 Page 1 of 4 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF KENTUCKY AT LOUISVILLE

                                        3:21-CV-95-DJH
                           Case No.: ___________________________

                                  ELECTRONICALLY FILED

AURORA ENTERPRISES 1, LLC,                           )
a Delaware Limited Liability Company, and            )
RITU KAPOOR, Executrix of THE ESTATE                 )
OF DR. ROHIT ARORA,                                  )
                                                     )
       PLAINTIFFS,                                   )       Removed from the Jefferson Circuit
                                                     )       Court, Division Nine (9)
v.                                                   )       CASE NO. 20-CI-006838
                                                     )
AMERICAN BANKERS INSURANCE                           )
COMPANY OF FLORIDA,                                  )
                                                     )
       DEFENDANT                                     )


                  DEFENDANT’S NOTICE OF REMOVAL UNDER
             DIVERSITY OF CITIZENSHIP JURISDICTION 28 U.S.C. § 1441

       Defendant American Bankers Insurance Company of Florida, by and through its

undersigned counsel, hereby gives notice pursuant to 28 U.S.C. § 1441 et seq., of the removal of

this action from the Jefferson County Circuit Court, Division Nine (9), bearing Case Number 20-

CI-006838, to the United States District Court for the Western District of Kentucky at Louisville

based on the following:

       1.      On or about November 25, 2020, Plaintiffs filed a Complaint against Defendant

American Bankers Insurance Company of Florida, in the Jefferson County Circuit Court.

       2.      Plaintiffs’ Complaint did not allege the citizenship of the Plaintiffs or Defendant

American Bankers Insurance Company of Florida.

       3.      Defendant American Bankers Insurance Company of Florida is a Florida

corporation with its principal place of business in Florida. See Exhibit A.
Case 3:21-cv-00095-DJH-CHL Document 1 Filed 02/15/21 Page 2 of 4 PageID #: 2




        4.      In Responses to Requests for Admissions filed on or about January 18, 2021,

Plaintiffs have admitted that they are not citizens of the state of Florida. See Exhibit B at Response

to Request for Admission Number 1.

        5.      Plaintiffs’ Complaint alleges a single count claim for breach of contract against

American Bankers Insurance Company of Florida for alleged wind damage to their property. See

Exhibit C.

        6.      Plaintiffs’ responses to Requests for Admission admit the amount of damages

Plaintiffs are seeking in this matter, exclusive of attorney’s fees, interest, and costs, is greater than

$75,000 ($75,000.00). See Exhibit B at Response to NSIC’s Requests for Admission Number 2.

        7.      28 U.S.C. § 1332(a)(1) provides the district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of Seventy-Five

Thousand Dollars and Zero Cents ($75,000.00), exclusive of interest and costs, and is between

citizens of different States.

        8.      28 U.S.C. § 1332(c)(1) provides in pertinent part that a corporation shall be deemed

a citizen of any state in which it has been incorporated and of the state where it has its principal

place of business.

        9.      28 U.S.C. § 1441(a) provides in pertinent part “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.”

        10.     Plaintiffs seek damages to their property located in Jefferson County, Kentucky.

See Exhibit C at ¶ 1.


                                                   2
Case 3:21-cv-00095-DJH-CHL Document 1 Filed 02/15/21 Page 3 of 4 PageID #: 3




       11.     Based on the foregoing, this matter is subject to the original jurisdiction of this

Court under 28 U.S.C. § 1332, and this cause may be removed to this Court pursuant to the

provisions of 28 U.S.C. §§ 1441 and 1446.

       12.     Plaintiffs’ responses to Requests for Admissions constitute an “other paper”

supporting jurisdiction under 28 U.S.C. § 1446(b)(3). As stated by the Court in Griffith v. Wal-

Mart Stores E., L.P., 884 F. Supp. 2d 1218, 1223-24 (N.D. Ala. 2012):

               The removal procedure statute, 28 U.S.C. § 1446, contemplates two ways
               that a case may be removed based on diversity jurisdiction. The first way
               (formerly referred to as “first paragraph removals”) involves civil cases
               where the jurisdictional grounds for removal are apparent on the face of
               the initial pleadings. See 28 U.S.C. § 1446(b)(1) (2012). The second way
               (formerly referred to as “second paragraph removals”) contemplates
               removal where the jurisdictional grounds later become apparent through
               the defendant’s receipt of “an amended pleading, motion, order or other
               paper from which it may first be ascertained that the case is on which is
               or has become removable.” 28 U.S.C. § 1446(b)(3) (2012) (emphasis
               added). The recently revised version of the removal procedure statute
               expressly clarifies that discovery responses, such as those presented by
               Wal-Mart in the instant case, can constitute “other paper” from which
               diversity jurisdiction can be established. Id § 1446(c)(3)(A) (2012) (“If
               the case state by the initial pleading is not removable solely because the
               amount in controversy does not exceed the amount specified in section
               1332(a), information relating to the amount in controversy in the record
               of the State proceeding, or in responses to discovery, shall be treated as
               an ‘other paper’ under subsection (b)(3).”

(Emphasis added).

       13.     A complete copy of all process, pleadings, and orders in the Jefferson County

Circuit Court, Division Nine (9), in Case No. 20-CI-006838, as required by 28 U.S.C. § 1446(a)

is attached hereto as Exhibit D, Index of Record.

       14.     In compliance with 28, U.S.C. § 1446(a), counsel for Defendant has also provided

a written Notice of Removal to the Jefferson County Circuit Court, Division Nine (9), a copy of


                                                3
Case 3:21-cv-00095-DJH-CHL Document 1 Filed 02/15/21 Page 4 of 4 PageID #: 4




which is attached to this Notice of Removal as Exhibit E.

       WHEREFORE Defendant American Bankers Insurance Company of Florida respectfully

requests that the above-captioned lawsuit be removed to the United States District Court for the

Western District of Kentucky at Louisville.


                                                    Respectfully submitted,

                                                    /s/ Perry A. Adanick
                                                    Hon. James P. Nolan, II
                                                    Hon. Perry A. Adanick
                                                    Rolfes Henry Co., LPA
                                                    10200 Forest Green Blvd., Suite 602
                                                    Louisville, KY 40223
                                                    P: (502) 371-4000
                                                    F: (502) 371-4009
                                                    jnolan@rolfeshenry.com
                                                    padanick@rolfeshenry.com
                                                    Counsel for Defendant, American Bankers
                                                    Insurance Company of Florida




                               CERTIFICATE OF SERVICE

       It is hereby certified that a true and accurate copy of the foregoing was served, via the
Court’s electronic filing system and/or via first-class mail, and facsimile, this the 15th day of
February, 2021, upon the following:

Stewart C. Burch
Logan Burch & Fox
114 West Clinton Street
Frankfort, KY 40601
sburch@lgpllc.com
Counsel for Plaintiffs


                                                    /s/ Perry A. Adanick_____________
                                                    Perry A. Adanick

                                               4
